DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,445,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘521 Patent anticipate the claims of the instant application, which represent a rearrangement of the claims of the ‘521 Patent.

claim 1, the ’521 Patent discloses a method comprising (Claim 1: A method comprising): 
storing a plurality of requirement sets for a document that is digitally stored in a data repository system, the data repository system having a hierarchical organization, each of the plurality of requirement sets comprising one or more required identifiers to satisfy the requirement set (Claim 1: identifying a plurality of permission sets for a document that is digitally stored in a data repository system, the data repository system having a hierarchical organization, the plurality of permission sets comprising a first permission set for a first hierarchical level of the data repository system and a second permission set for a second hierarchical level of the data repository system; wherein the first permission set includes one or more identifiers with permissive access to documents within the first hierarchical level and the second permission set includes one or more identifiers with permissive access to documents within the second hierarchical level); 
generating, for one or more of the requirement sets, one or more requirement prefixes, the one or more requirement prefixes comprising a strict subset of required identifiers in the one or more requirement sets (Claim 7: The method of claim 1, further comprising: determining that a particular requirement set of the plurality of requirement sets comprises greater than a threshold number of required identifiers and, in response, selecting a strict subset of required identifiers of the particular requirement set; storing, in an index for the document, the strict subset of required identifiers); 
storing the one or more requirement prefixes in an index (Claim 7: The method of claim 1, further comprising: determining that a particular requirement set of the plurality of requirement sets comprises greater than a threshold number of required identifiers and, in response, selecting a strict subset of required identifiers of the particular requirement set; storing, in an index for the document, the strict subset of required identifiers); 
receiving a request to access the document, the request comprising one or more particular identifiers (Claim 1: receiving a request to access the document, the request comprising one or more particular identifiers); 
in response to determining that the one or more particular identifiers fails to satisfy all of the one or more required identifiers of any of the requirement prefixes, denying access to the document in response to the request (Claim 1: in response to determining that the one or more particular identifiers fails to satisfy all of the one or more required identifiers of any requirement set of the plurality of requirement sets, denying access to the document in response to the request); 
in response to determining that the one or more particular identifiers satisfies all required identifiers in at least one of the one or more requirement prefixes, evaluating whether the one or more particular identifiers satisfies all requirement identifiers in at least one requirement set of the plurality of requirement sets and, only if the particular identifier satisfies all requirement identifiers in at least one requirement set, permitting access to the document in response to the request (Claim 1: in response to determining that the one or more particular identifiers satisfies all of the one or more required identifiers of at least one requirement set of the plurality of requirement sets, permitting access to the document in response to the request).  
As to claim 2, the ’521 Patent discloses the method of claim 1, further comprising: 
identifying a plurality of permission sets for a document that is digitally stored in a data repository system, the data repository system having a hierarchical organization, the plurality of permission sets comprising a first permission set for a first hierarchical level of the data repository system and a second permission set for a second hierarchical level of the data repository system; wherein the first permission set includes one or more identifiers with permissive access to documents within the first hierarchical level and the second permission set includes one or more identifiers with permissive access to documents within the second hierarchical level);   
using at least the first permission set and the second permission set, computing the plurality of requirement sets (Claim 1: using at least the first permission set and the second permission set, computing a plurality of requirement sets, each of the plurality of requirement sets comprising one or more required identifiers to satisfy the requirement set).
As to claim 3, the ’521 Patent discloses the method of claim 2, wherein computing the plurality of required sets comprises: performing a Boolean multiplication between at least the first permission set and the second permission set; reorganizing The method of claim 1, wherein computing the plurality of required sets comprises: performing a Boolean multiplication between at least the first permission set and the second permission set; reorganizing one or more results of the Boolean multiplication into the plurality of requirement sets).
As to claim 4, the ’521 Patent discloses the method of claim 3: wherein the plurality of permission sets comprises a third permission set for a third hierarchical level of the data repository system, the third permission set including one or more identifiers with permissive access to documents within the third hierarchical level of the data repository system; wherein the method further comprises: determining that the one or more identifiers of the third permission set are equivalent to the one or more identifiers of the second permission set and, in response, performing the Boolean multiplication between at least the first permission set and the second permission set, but excluding the third permission set (Claim 3: The method of claim 2: wherein the plurality of permission sets comprises a third permission set for a third hierarchical level of the data repository system, the third permission set including one or more identifiers with permissive access to documents within the third hierarchical level of the data repository system; wherein the method further comprises: determining that the one or more identifiers of the third permission set are equivalent to the one or more identifiers of the second permission set and, in response, performing the Boolean multiplication between at least the first permission set and the second permission set, but excluding the third permission set).
claim 5, the ’521 Patent discloses the method of claim 2, further comprising determining that a particular requirement set of the plurality of requirement sets comprises two mutually exclusive required identifiers and, in response, removing the particular requirement set from the plurality of requirement sets (Claim 4: The method of claim 1, further comprising determining that a particular requirement set of the plurality of requirement sets comprises two mutually exclusive required identifiers and, in response, removing the particular requirement set from the plurality of requirement sets).
As to claim 6, the ’521 Patent discloses the method of claim 2, further comprising determining that a particular requirement set of the plurality of requirement sets comprises duplicates of a required identifier and, in response, reducing the particular requirement set to include only one version of the duplicates of the required identifier (Claim 5: The method of claim 1, further comprising determining that a particular requirement set of the plurality of requirement sets comprises duplicates of a required identifier and, in response, reducing the particular requirement set to include only one version of the duplicates of the required identifier).
As to claim 7, the ’521 Patent discloses the method of claim 2, further comprising determining that a first requirement set of the plurality of requirement sets comprises required identifiers that are a strict subset of required identifiers of a second requirement set of the plurality of requirement sets and, in response, removing the second requirement set from the plurality of requirement sets (Claim 6: The method of claim 1, further comprising determining that a first requirement set of the plurality of requirement sets comprises required identifiers that are a strict subset of required identifiers of a second requirement set of the plurality of requirement sets and, in response, removing the second requirement set from the plurality of requirement sets).
As to claim 8, the ’521 Patent discloses the method of claim 2, further comprising: determining that a particular requirement set of the plurality of requirement sets comprises greater than a threshold number of required identifiers and, in response, generating the requirement prefixes (Claim 7: The method of claim 1, further comprising: determining that a particular requirement set of the plurality of requirement sets comprises greater than a threshold number of required identifiers and, in response, selecting a strict subset of required identifiers of the particular requirement set; storing, in an index for the document, the strict subset of required identifiers).  
	Claims 9-16 recite a system commensurate in scope to the method of claims 1-8 and as such are rejected under a substantially similar rationale in view of claims 9-16 of the ‘521 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2003/0110397 by Supramaniam et al. discloses communicating changes to security policies in a system
U.S. Patent No. 7,260,555 to Rossmanetal discloses providing security to digital assets
U.S. Patent No. 7,380,120 to Garcia 
U.S. Patent No. 7,565,683 to Huang et al. discloses distributing security policy changes
U.S. Patent No. 7,634,455 to Keene et al. discloses controlling access to objects and devices
U.S. Patent Application Publication No. 2014/0059705 by Kuwako discloses document hierarchy groups
U.S. Patent Application Publication No. 2015/0058460 by Seago discloses a hierarchy of permissions

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432